DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 15/948,868 04/09/2018 ABN
15/948,868 is a CON of 15/096,166 04/11/2016 ABN
15/096,166 is a DIV of 13/998,672 11/21/2013 ABN
13/998,672 is a CON of 12/807,067 08/26/2010 ABN
12/807,067 has PRO 61/275,190 08/26/2009

	This office action is in response to Applicant’s amendment submitted January 20, 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Rosenman on February 14, 2022.

The application has been amended as follows: cancel claims 13-17.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The rejection of claim(s) 1 and 4-7 under 35 U.S.C. 102(a)(1) as being anticipated by Galat is withdrawn because Galat does not teach that the composition contains an alkalized lipid.
The rejection of claim(s) 1-7 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kneller as evidenced by Galat is withdrawn because Kneller does not teach that the composition contains an alkalized lipid.
The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Galat (in view of Calton is withdrawn because Galat does not teach that the composition contains an alkalized lipid.
Applicant’s amendment is sufficient to overcome all rejections made in the previous office action.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 8, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623